Case 8:18-cv-01784-JLS-DFM Document 19 Filed 12/11/18 Page 1 of 3 Page ID #:97



  1   John P. Kristensen (SBN 224132)
      David L. Weisberg (SBN 211675)
  2
      KRISTENSEN WEISBERG, LLP
  3   12540 Beatrice Street, Suite 200
      Los Angeles, California 90066
  4
      Telephone: (310) 507-7924
  5   Fax: (310) 507-7906
      john@kristensenlaw.com
  6
      david@kristensenlaw.com
  7
      Attorneys for Plaintiff and all others
  8
      similarly situated
  9
10                    THE UNITED STATES DISTRICT COURT
         CENTRAL DISTRICT OF CALIFORNIA – SOUTHERN DIVISION
11
12
      ADRIAN BACON, on behalf of       )        Case No.: 8:18−cv−01784−JLS−DFM
13                                     )
      himself and all others similarly )
14    situated,                        )        CLASS ACTION
                                       )
15                                     )
            Plaintiffs,                )        NOTICE OF SETTLEMENT OF
16                                     )        ENTIRE CASE
            vs.                        )
17                                     )
                                       )        Assigned to: Hon. Josephine L. Staton
18    MATRIX WARRANTY                  )
      SOLUTIONS, INC, a Texas          )        Complaint filed: October 2, 2018
19                                     )
      corporation; and DOE             )
20    INDIVIDUALS, inclusive, and each )
      of them,                         )
21                                     )
                                       )
22          Defendants.                )
                                       )
23                                     )
                                       )
24                                     )
25
26
27
28
                         NOTICE OF SETTLEMENT OF ENTIRE CASE
                                               -1-
Case 8:18-cv-01784-JLS-DFM Document 19 Filed 12/11/18 Page 2 of 3 Page ID #:98



  1            TO THIS HONORABLE COURT AND ALL PARTIES AND THEIR
  2   ATTORNEYS OF RECORD:
  3            The undersigned, counsel of record for Plaintiff Adrian Bacon, hereby
  4   gives notice that this entire case has been settled. The settlement is conditional
  5   and based upon the execution of the settlement agreement and other acts. A
  6   Notice of Voluntary Dismissal with Prejudice as to Plaintiff Adrian Bacon’s
  7   individual claims, and Without Prejudice as to the Putative Class Claims, will be
  8   filed within 45 days, or otherwise at such further time as may be ordered by this
  9   Court.
10             The initial pleading in the action was filed in the United States District
11    Court for the Central District of California on or about October 2, 2018.
12
13
       Dated: December 11, 2018                Respectfully submitted,
14
15                                       By: /s/ David L. Weisberg
16
                                               David L. Weisberg (SBN 211675)
17                                             david@kristensenlaw.com
                                               KRISTENSEN WEISBERG, LLP
18                                             12540 Beatrice Street, Suite 200
19                                             Los Angeles, California 90066
                                               Telephone: (310) 507-7924
20                                             Fax: (310) 507-7906
21
22
23
24
25
26
27
28
                            NOTICE OF SETTLEMENT OF ENTIRE CASE
                                                 -2-
Case 8:18-cv-01784-JLS-DFM Document 19 Filed 12/11/18 Page 3 of 3 Page ID #:99



                            CERTIFICATE OF SERVICE


       I certify that on this eleventh day of December, 2018, the foregoing
 document titled NOTICE OF SETTLEMENT OF ENTIRE CASE will be served in
 accordance with the Court’s CM/ECF system, which will send notification of such
 filing and a true copy of the foregoing document by notice via email to the ECF
 participants of record.


                                               /s/Vanessa Brahm
                                               Vanessa Brahm
